*677On Petition for Rehearing.
Datjsman, J.
It was with, considerable reluctance that I gave my consent to the decision in this cause. Having considered the petition for rehearing and the briefs thereon, I am thoroughly convinced that a rehearing should be granted.
Note. — Reported in 115 N. E. 1025, 116 N. E. 861. Wills: time to which words of survivorship refer in devise or bequest of remainder after life estate, 14 Ann. Cas. 706. See under (6) 40 Cyc 1650; (8) 40 Cyc 1645, 1666; (9) 40 Cyc 1675-1681.